Exhibit 10.53

 



PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (hereinafter, the “Agreement”) is made and
entered into by and between VELATEL PERÚ S.A., identified with RUC N°
20165555253, domiciled at Av. Camino Real N° 493, Piso 11°, district of San
Isidro, province and department of Lima, Peru, duly represented by Mr. Christian
Carnero, identified with DNI N° 25786895, powers of attorney which are in
process of recording in the Legal Entities Registry of Lima and after filing
shall be attached as Exhibit C of this Agreement (hereinafter, “SELLER”); and,
INVERSIONES BALESIA S.A.C., identified with RUC N° 20554085131, domiciled at
Pasaje García Calderón N° 131, district of Lima, province and department of
Lima, Peru, duly represented by Mrs. Gisella Jeniffer Alzamora Sanguineti,
identified with DNI N° 10634615, powers of attorney pending registration under
Entry N° 13036264 of the Legal Entities Registry of Lima (hereinafter, “BUYER”);
subject to the following terms and conditions:

 

ONE. - RECITALS

 

1.1SELLER is a company duly organized and existing under the laws of Peru,
dedicated to mobile telecommunications activities.

 

1.2Also, BUYER is a company duly organized and existing under the laws of Peru,
dedicated to mobile telecommunications activities.

 

1.3SELLER represents and warrants that it is the owner of the towers detailed in
Exhibit A of this Agreement (hereinafter, “THE TOWERS”). It is expressly
established that THE TOWERS were constructed in order to develop
telecommunications activities, including the possibility of lease THE TOWERS in
favor of telecommunications operators.

 

1.4THE TOWERS are located in the properties detailed in Exhibit B of this
Agreement and in accordance to the lease agreements which was signed by the
owners of the properties and the SELLER. Furthermore, the Exhibit B establishes
the date of termination of the lease agreements mentioned in this Section 1.4,
the name of the owners of these properties and other relevant information about
the lease agreements.

 

1.5Considering the fact that SELLER may not continue developing the business
related to THE TOWERS nor: (i) the payment in favor of the constructor of THE
TOWERS which is the company INGENIERIA CELULAR ANDINA S.A. (hereinafter, “ICA
TOWER CO DEBT”) and which is equal to USD61,736 (Sixty-One Thousand Seven
Hundred Thirty Six US Dollars); (ii) the payment of past and future
considerations in favor of the owners of the properties where THE TOWERS are
located (hereinafter, “LANDLORDS’ DEBT”) and which is equal in the aggregate to
USD112,904 (One Hundred Twelve Thousand Nine Hundred Four US Dollars) for rents
accrued through the date of this Agreement (plus future rents accruing at the
rate in the aggregate of USD7,975 (Seven Thousand Nine Hundred Seventy-Five US
Dollars) per month; and (iii) payment for electricity consumed during operation
of the towers by SELLER (hereinafter, “ELECTRICITY DEBT”) in the aggregate
amount of USD7,918 (Seven Thousand Nine Hundred Eighteen US Dollars).

 

1.6Considering the mentioned in Section 1.5 of this Agreement, the SELLER
express its intention to: (i) assign all rights and obligation deriving from the
lease agreements which are detailed in Exhibit B of this document; and, (ii)
sell to BUYER THE TOWERS; subject to the terms and conditions hereinafter set
forth.

 

1

 

 

TWO. - OBJECT

 

2.1By this Agreement, SELLER sells to BUYER THE TOWERS listed and described on
Exhibit A and BUYER accepts to buy all THE TOWERS listed on the referred
exhibit.

 

2.2The transfer of THE TOWERS includes all the rights and everything which
corresponds to THE TOWERS, in fact or in law, without reserve or limitation.

 

2.3.The delivery of THE TOWERS in favor of the BUYER shall be accomplished on
the date to the signing of this Agreement.

 

THREE. - PAYMENT

 

3.1The purchase price for THE TOWERS consists of the obligation by the BUYER to
assume, pay, indemnify and hold the SELLER harmless from the ICA TOWER CO DEBT,
the LANDLORDS’ DEBT, and the ELECTRICITY DEBT, which in the aggregate totals
USD182,588 (One Hundred Eighty-Two Thousand Five Hundred Eighty-Eight US
Dollars), including all taxes.

 

3.2The signing of this Agreement is enough proof of the total payment of the
price mentioned in Section 3.1 and considering the fact that BUYER assumes the
payment of ICA TOWERS’ DEBT detailed in Section 1.5.(i) and LANDLORDS’ DEBT and
ELECTRICITY DEBT detailed in Section 1.5.(ii) and 1.5.(iii).

 

FOUR. - ASSIGNMENT AND OTHER PROVISIONS

 

4.1By this Agreement, SELLER assigns to the BUYER all rights and obligations
deriving from lease agreements which are detailed in Exhibit B of this
Agreement.

 

4.2SELLER represents and warrants the good title of the lease agreements
mentioned in the Exhibit B.

 

FIVE. - NATURE OF THE AGREEMENT

 

5.1The parties recognize that the Agreement is regulated under the civil laws.
In this regard, this Agreement can't be neither understood nor interpreted as a
creation of any kind of labor relationships between the parties or any kind of
labor relationships between their personnel. In order to fulfill this Agreement,
the parties are not subject to subordination relationships.

 

5.2All the obligations related to the personnel required by the parties for the
services under this Agreement, of any kind or nature will be under their
liability. By this means, none of the parties will be liable for the payment of
remuneration, salaries, and other benefits to the personnel of the other part.

 

2

 

 

SIX. - ENTIRE AGREEMENT

 

This Agreement constitutes the entire Agreement and supersede all prior
agreements and understandings, both written and oral, among the parties hereto,
or any of them. Any modification to the Agreement must be done in written and
must be signed by BUYER and SELLER.

 

SEVEN. - APLICABLE LAW AND JURISDICTION

 

7.1The parties agree that the interpretation and enforcement of this Agreement
will be in accordance with Peruvian law. In matters not covered by this
Agreement shall apply, in a supplementary way, the Peruvian Civil Code and other
laws of the Republic of Peru, as appropriate.

 

7.2All disputes or differences arising from this Agreement, including its
nullity or invalidity, and that may not be settled first directly and by mutual
agreement between the parties for at least fifteen (15) working days, shall be
solved by arbitration in law conducted in accordance with the Rules of National
and International Conciliation and Arbitration of the Arbitration Center of the
Chamber of Commerce of Lima, to whose rules the parties submit unconditionally.
The award shall be final and binding on the parties and the losing party shall
have to pay the cost thereof. The Arbitral Court will consist of three (3)
members, two (2) of whom shall be appointed directly by the parties,
corresponding to those arbitrators to appoint by common agreement the third one,
who shall chair the Tribunal. If there were no agreement among the arbitrators
about the appointment of the third arbitrator, such appointment will be done by
the Arbitration Center of the Chamber of Commerce of Lima.

 

The parties have caused this Agreement to be signed in two copies in Lima, on
August 16, 2013.

 

 

VELATEL PERU, S.A.

 

INVESIONES BALESIA, S.A.

 

                          By: /s/ Miguel Christian Carnero Alvinagorta   By: /s/
Gisella Jeniffer Alzamora Sanguineti     Miguel Christian Carnero Alvinagorta,
its General Manager     Gisella Jeniffer Alzamora Sanguineti, its General
Manager              

 

 

 

 



3

